Citation Nr: 0021910	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-23 338 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1968.  The veteran died on April [redacted], 1995.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of an April 1999 remand which sought to clarify the 
appellant's desire for representation.


REMAND

The appellant has perfected an appeal on the issue of 
entitlement to service connection for the cause of the 
veteran's death.  That appeal has been denied on a direct 
service connection basis and when considered on the basis of 
whether the veteran's death was caused by exposure to Agent 
Orange.  However, the appellant has advanced another theory 
of entitlement, that the veteran's death was the result of 
smoking or nicotine dependence, which she claims is related 
to the veteran's service.

The Board finds that theory of entitlement is a claim which 
is inextricably intertwined with the claim of entitlement to 
service connection for the cause of the veteran's death which 
is currently before the Board.  An adverse decision on this 
claim would cause that pending claim to become a claim to 
reopen an already denied claim.  Thus, the Board finds the 
issues inextricably intertwined.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appellant's claim that the veteran's death is the result 
of smoking or nicotine dependence which she claims began in 
service has not been adjudicated by the RO based upon that 
specific theory of entitlement.  Furthermore, the appellant 
has not been provided the appropriate laws and regulations 
relating to that claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death pursuant to her theory of 
entitlement that the veteran's cause of 
death was due to nicotine dependence or 
smoking which she contends began in 
service.

2.  If the decision remains adverse to 
the appellant, in whole or in part, she 
and her representative should be 
furnished a supplemental statement of the 
case, which provides the appropriate 
criteria for adjudication of claims 
involving nicotine dependence and 
smoking, and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to allow for the adjudication 
of inextricably intertwined issues.  No inference should be 
drawn regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





- 3 -


